248 F.2d 878
The MEAD CORPORATION, Appellant,v.Emma GUNNING, Appellee.
No. 13065.
United States Court of Appeals Sixth Circuit.
Oct. 26, 1957.

Penn, Hunter, Smith & Davis, Kingsport, Tenn., for appellant.
Burkett C. McInturff and Brantley Blue, Kingsport, Tenn., for appellee.
Before SIMONS, Chief Judge, and MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
The district court entered judgment in favor of the widow and minor child of the deceased employee of the appellant company for benefits under the Tennessee Workmen's Compensation Act, T.C.A. 50-901 et seq.  The judgment was based upon the findings of fact by the trial judge, supported by substantial evidence and not clearly erroneous, that, in the circumstances of the case including the testimony of Dr. Flora, the fatal heart attack suffered by the decedent from over-exertion in climbing two flights of stairs, consisting of a total of 50 steps, constituted an accidental injury arising out of and occurring during activity of the decedent as an employee of appellant.


2
Upon the basis of the oral findings of fact transcribed into the record and formally adopted by the district judge in his memorandum opinion in writing, and for the reasons stated therein and also in his oral opinion, the judgment of the district court should be upheld.  In Swift & Co. v. Howard, 186 Tenn. 584, 212 S.W.2d 388, the Supreme Court of Tennessee held that, in a Workmen's Compensation case, whether there was an accident, whether the employee's condition was a result of the accident, whether the injury was disabling and the extent of disability, all were questions of fact for the trial court; and that the Supreme Court will sustain the trial judge's finding, if supported by material evidence, even though the preponderance of the evidence is in the opinion of the Supreme Court contrary to the finding of the trial judge.


3
The judgment of the district court is ordered to be affirmed.